Citation Nr: 0023530	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a result of tobacco use.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served in the Air National Guard of Maine from 
March 1955 to October 1955, when he was discharged for being 
under age.  In addition, the veteran served on active duty in 
the United States Navy from July 1956 to November 1958.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Togus, 
Maine RO that denied entitlement to service connection for 
COPD, characterized as emphysema, due to smoking in service. 

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
(which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service and which is codified under 
38 U.S.C.A. § 1103), relates only to claims filed after June 
9, 1998.  It does not affect those claims that were filed on 
or prior to that time, such as this case.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran was ever diagnosed with nicotine dependence.

2.  There is no medical evidence of record showing a causal 
relationship between the veteran's COPD and service.

3.  There is no medical evidence of record showing a causal 
relationship between the veteran's COPD and his tobacco use 
during service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
COPD, claimed as secondary to tobacco use, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the Air National Guard of Maine from 
March 1955 to October 1955, when he was discharged for being 
under age.  No medical records for this period of service 
have been located.

Thereafter, the veteran served on active duty in the United 
States Navy from July 1956 to November 1958.  Service medical 
records note that the veteran was seen in August 1956 with 
complaints of coughing and chest pain.  Chest x-ray revealed 
pneumonic infiltration in the lower right lung field 
medially.  Diagnosis was pneumonia.  In November 1956, he was 
seen with complaints of chest pain upon deep breathing and 
moving his arms.  Upon examination, the lungs were clear.  
The veteran was treated with an ace bandage.  Service medical 
records, including a November 1958 separation examination 
report, are negative for complaints or findings of COPD or 
other respiratory disorder, nicotine dependence, or 
references to smoking.

A pulmonary function lab report from Mayo Regional Hospital 
dated in April 1997 notes that the veteran had smoked one-
and-a-half packs of cigarettes per day for the past forty-
five years.  The lab report notes findings of severe 
obstructive disease.

A May 1997 VA outpatient treatment record notes that the 
veteran was seen with complaints of increasing dyspnea for 
the past six to seven months.  The veteran indicated that he 
had been working as a carpenter, but had not worked in the 
past year because of symptoms such as shortness of breath.  
The veteran further indicated that he used to smoke two packs 
of cigarettes per day, but was currently smoking one pack per 
day.  Pulmonary function tests were completed and diagnosis 
was COPD.  A July 1997 VA outpatient treatment report notes 
the veteran's history of emphysema, first diagnosed during a 
Social Security Disability examination in March 1997.  At 
that time, the veteran had complained of gradually increasing 
dyspnea on exertion.  The veteran reported that he had quit 
smoking "a couple of months" ago and was feeling better 
since doing so.  He denied chest pain.  Examination of the 
lungs revealed moderately diminished breath sounds 
bilaterally and moderately decreased expiratory flow by 
estimate.  No actual wheezes were heard.  Assessment included 
COPD, predominantly emphysema.  An August 1997 VA outpatient 
treatment report notes the veteran's complaints of some 
morning cough and dyspnea.  It was noted that the veteran was 
still improving since he quit smoking and began using an 
inhaler.  Examination revealed mildly diminished lung sounds.  
Impression included COPD.

The veteran's claim for service connection for COPD, claimed 
as emphysema, due to tobacco use, was received by the RO on 
June 5, 1998.

In a Tobacco Product Use History Questionnaire received by 
the RO in June 1998, the veteran stated that he first tried 
cigarettes before he entered service, but was not allowed to 
smoke in his parents' house.  He reported that he began 
smoking cigarettes on a regular basis during basic training 
for the National Guard.  During service, he smoked "every 
time they said smokem [sic] if you've got [th]em."  
Following service, he smoked two packs a day.  In addition, 
the veteran stated that he was first diagnosed with emphysema 
in April 1997.  He stated that he quit smoking in May 1997.

By letters dated in June 1998 and October 1998, the RO 
advised the veteran of the 

evidence needed to complete his application for service 
connection.  Specifically, the RO stated:

you must submit what is known as a "Well 
grounded" claim which consists of the 
following: 
1. a medical diagnosis of a current 
disability[;]
2. medical, or in certain 
circumstances, lay evidence of an 
in-service or aggravation of a 
disease or injury[; and] 
3. medical evidence of a link 
between an in-service injury or 
disease and the current disability.

By rating decision, dated in February 1999, the RO denied 
entitlement to service connection for a respiratory disorder, 
characterized as emphysema, due to smoking in service.  In a 
March 1999 notice of disagreement, the veteran stated. "When 
I went to your doctor May 27 - [19]97 in Togus I asked him 
when my emphysema started, he said when did you start 
smoking, I told him full time in [19]56 [and] he said 
that[']s when it started . . . ."

In a statement of the case issued in March 1999, the RO again 
advised the veteran of the evidence needed to complete his 
application for service connection.

Other evidence of record includes statements received by the 
RO in 1998 and 1999, wherein the veteran stated that he first 
started smoking on a regular basis during his service in the 
National Guard.  He indicated that following his National 
Guard service, he could not afford to keep smoking and 
"wasn't re[a]lly ho[o]ked yet."  The veteran further stated 
that he again began smoking full time during Navy boot camp.  
He indicated that he was assigned to the ceremonial guard, 
which was very stressful because he had to attend three to 
five funerals a day.  He stated that the Navy provided him 
with cigarettes; furthermore, only those who smoked were 
allowed to take breaks from their work.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for COPD, claimed as emphysema.  He 
further contends that this disability was caused by his use 
of tobacco during service.

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  "Active, military, naval, or air 
service" constitutes active duty, any period of active duty 
for training during which the claimant was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the claimant was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 1991) and 38 C.F.R. § 3.6(a) (1999).  
Therefore, with respect to the veteran's National Guard 
service, service connection may be granted only for 
disability resulting from injury or disease incurred in or 
aggravated during a period of ACDUTRA, or for disability 
resulting from injury during inactive duty training.

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  In 
addition, service connection may also be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the veteran's claim for service connection for COPD, 
claimed as a result of tobacco use, is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Because of the specific nature of the claim at hand, 
particularly in light of VA's obligation to fully inform the 
appellant as to what is required for such a claim to be 
successful pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995), the Board finds that it would be productive to cite 
certain pertinent guidelines.  The Board is bound in its 
decisions by the precedent opinions of VA General Counsel.  
See 38 U.S.C.A. § 7104(c).

VAOPGCPREC 2-93 (Jan. 13, 1993) clarified the issue of when 
entitlement to benefits may be awarded based upon inservice 
tobacco use.  The Opinion determined that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in the active military, naval, or air 
service.  Id.

Thereafter, the General Counsel issued a clarification of the 
1993 Opinion.  In this clarification, the General Counsel 
stated that the opinion did not hold that service connection 
will be established for a disease related to tobacco use if 
the affected veteran smoked in service.  Rather, the General 
Counsel indicated that the opinion held that the fact that a 
disability allegedly related to tobacco use was first 
diagnosed after service would not preclude establishment of 
service connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  Id. (explanation appended to 
VAOPGCPREC 2-93).

Service connection may also be established, on a secondary 
basis, for a disability if the veteran acquired nicotine 
dependence during service and if the nicotine dependence is 
considered to be a proximate cause of the disability 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97 (May 13, 1997) was prepared in response to 
an inquiry as to under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence that arose from a veteran's tobacco use 
during service.

The Opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited the prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines that held in the affirmative.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
that might act to sever the proximate and causal connection 
between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  The Opinion quoted the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) at 243, the criteria for diagnosing substance 
dependence as specifically applicable to nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:
(a) dysphoric or depressed mood;
(b) insomnia;
(c) irritability, frustration, or 
anger;
(d) anxiety;
(e) difficulty concentrating;
(f) restlessness;
(g) decreased heart rate; or
(h) increased appetite or weight 
gain; or by use of nicotine or a 
closely related substance to relieve 
or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  The 1997 Opinion also held that with 
regard to proximate causation, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The July 1997 letter further noted that if the 
claim was not well grounded, the claimant would be advised of 
what evidence is necessary to make his or her claim well 
grounded.

In light of VAOPGCPREC 19-97, the Board concludes that it 
must adjudicate the issue of service connection for COPD by 
addressing two distinct sub-issues with respect to the 
claimed disability.  First, did nicotine dependence, which 
allegedly began in service, cause the disability?  Second, 
even if nicotine dependence did not exist, did cigarette 
smoking during the veteran's service cause the disability in 
question?

The Board finds it prudent to reiterate that underlying any 
of these questions, regulatory and judicial guidelines 
mandate that a well-grounded claim must fulfill three 
elements: (1) medical evidence of a current disability (which 
is acknowledged); (2) appropriate lay or medical evidence of 
a disease (such as nicotine dependence) or injury (such as 
exposure to carcinogens in cigarette smoke) in service or if 
appropriate within the presumptive period; and (3) medical 
evidence of a link between the veteran's disability and the 
claimed in-service injury or disease.

Nicotine Dependence

As noted above, medical evidence is required to show that a 
veteran incurred a psychiatric disability, nicotine 
dependence, due to service.  In the case at hand, the veteran 
alleges that he developed nicotine dependence during service; 
however, there is no medical opinion of record that supports 
his lay assessment.  There is no medical diagnosis of record 
showing that the veteran had, during service or at any time, 
a dependence on nicotine.

It is not sufficient that the veteran merely states that he 
developed a regular smoking habit during service and 
continued to smoke thereafter, or that cigarettes were 
plentiful and free during the period in which he served.  Lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

While the Board accepts as true the contention that the 
veteran smoked during service, neither the Board nor the 
veteran is qualified to express a competent medical opinion 
as to the existence of a psychiatric condition, nicotine 
dependence, in the veteran.  See Colvin v. Derwinski, 4 Vet. 
App. 132 (1992); Espiritu, supra; Grottveit; supra.

In order to establish a well-grounded claim for service 
connection for COPD on the basis of the incurrence of 
nicotine dependence during service, the veteran must first 
establish that he is entitled to service connection for 
nicotine dependence.  As indicated above, the VA Office of 
General Counsel has held that in order to establish a claim 
of entitlement to service connection for nicotine dependence, 
a claimant must show medical evidence of the incurrence of 
nicotine dependence during service.  Because the veteran has 
not presented such necessary medical evidence, a well-
grounded claim for service connection for nicotine dependence 
has not been established.  Caluza, 7 Vet. App. 506.

Cigarette Smoking During Service

Even if there is no evidence of a diagnosis of nicotine 
dependence, the question remains as to whether the veteran's 
cigarette smoking during service caused his claimed 
disability.  Otherwise stated, the question is whether 
cigarette smoking in service, as opposed to cigarette smoking 
during periods when the veteran was not in service, caused 
the veteran's COPD.

As noted above, VAOPGCPREC 2-93 (Jan. 13, 1993) determined 
that direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  In an explanation 
appended to VAOPGCPREC 2-93, the General Counsel held the 
fact that a disability allegedly related to tobacco use was 
first diagnosed after service would not preclude 
establishment of service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

The evidence of record, as shown by the veteran's various 
statements, indicates that he smoked approximately one and 
one-half packs of cigarettes per day during service, and that 
following service, he smoked approximately two packs per day 
until he quit smoking in approximately May 1997.  The Board 
accepts this uncontroverted evidence as true for the purpose 
of determining whether the veteran's claim is well grounded.  
Service medical records are negative for complaints or 
findings related to COPD; the evidence of record shows that 
the veteran was first diagnosed with COPD in 1997, almost 
forty years after his discharge from service.

The veteran contends that this post-service condition was 
brought on at a later date as a result of his smoking 
(presumed for the purpose of evaluating this claim to include 
his smoking during service).  Though the 1997 VA medical 
opinions clearly relate the veteran's COPD to his smoking of 
tobacco, none of these opinions state that the condition was 
related to the veteran's smoking during service.  Such a 
specific opinion cannot be inferred by the Board from the 
physicians' statements.  The veteran has not submitted any 
medical evidence supporting the supposition that his in-
service tobacco use from 1955 to 1958, as opposed to his pre-
service use or post-service use of nearly forty years, caused 
his COPD.  The Board is not free to conclude so on its own, 
and cannot accept lay statements to the same effect as 
competent medical evidence.  See Colvin, 1 Vet. App. at 174;  
Espiritu, 2 Vet. App. at 492; Grottveit, 5 Vet. App. at 93.

The veteran has alleged that in May 1997, a VA physician 
related his COPD specifically to his tobacco use during 
service.  The Board notes that the May 1997 VA treatment 
record has been obtained; however, it contains no opinion 
relating the veteran's COPD to his smoking during service.  
Such evidence is required to set forth a well-grounded claim 
for service connection for a disability claimed to be the 
result of tobacco use during service.

The Board finds that the veteran has failed to set forth any 
competent medical evidence showing a causal relationship 
between his COPD and his tobacco use during service.  He has 
also failed to provide competent medical evidence of the 
incurrence of nicotine dependence during service.  In short, 
he has failed to set forth all of the required elements of a 
well-grounded claim for service connection pursuant to 
Caluza.

For the reasons discussed above, the Board finds that the 
veteran's claim is not well grounded.  Where a claim is not 
well grounded it is incomplete.  When the veteran has put the 
VA on notice that there is evidence which, if obtained, could 
render the claim for benefits well-grounded, then 38 U.S.C.A. 
§ 5103(a) requires that the VA notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the RO informed 
the veteran of the necessary evidence in letters dated in 
June 1998 and October 1998, as well as in a statement of the 
case issued in March 1999; however, the veteran has not 
submitted the necessary evidence.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for COPD, claimed as a result of 
tobacco use, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

